Citation Nr: 1624635	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  15-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to death pension benefits. 

2.  Entitlement to accrued benefits. 

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1941 to December 1945.  The Veteran died in January 2014.  The Appellant is claiming benefits as the surviving spouse of the Veteran.

These matters came before the Board of Veterans' Appeals (Board) on appeal from June 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In the March 2015 substantive appeal, via a VA Form 9, the Appellant requested a hearing before the Board as to the issues on appeal.  A subsequent April 2016 letter withdrew the Appellant's request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2015).

The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of his death, the Veteran did not have any pending claims before VA.


2.  The Veteran died in January 2014.  The death certificate lists the primary causes of death as cardiopulmonary arrest, post-operative pneumonia, and dysphagia.  

3.  At the time of his death, the Veteran was service-connected for chronic degenerative arthritis of the lumbar spine rated as 40 percent disabling; tinnitus rated as 10 percent disabling; and, residual fracture of the left great toe rated zero percent disabling.

4.  Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities caused or contributed materially to producing his death. 


CONCLUSIONS OF LAW

1.  The claim for accrued benefits must be denied by operation of law.  38 U.S.C.A. 
§ 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2015).

2.  The criteria for service connection for the cause of the Veteran's death have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.300, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a March 2014 pre-rating letter, the RO notified the Appellant of the evidence needed to substantiate the claims for service connection for the cause of the Veteran's death, death pension benefits, and accrued benefits.  This letter provided her with the general criteria for the assignment of an effective date and initial rating.    

The Board further finds that VA has complied with the duty to assist by aiding the Appellant in obtaining evidence.  In this case, VA obtained the Veteran's private treatment records, VA treatment records and service treatment records (STRs).

In March 2015, VA obtained a medical opinion in connection with the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.
As the opinion included a review of the pertinent medical history and STRs, and was supported by medical rationale, the Board finds that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  Accrued Benefits

Accrued benefits are defined as 'periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . .'  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000 (a) (2015) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)). 

An '[a]pplication for accrued benefits must be filed within one year after the date of death.'  38 C.F.R. § 3.1000(c).  In this case, the Appellant's claim was timely filed.

The record reflects that there were no claims pending at the time of the Veteran's death; there was no unrated medical evidence in the claims file at the time of his death; and, the Veteran was not entitled to any unpaid benefits at the time of his death.  Thus, the claim for accrued benefits must be denied.

In Jones v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, 'for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.'  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The Federal Circuit noted that 'a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.'  Id. at 1300.

A 'claim for VA benefits pending on the date of death' is defined as 'a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.'  38 C.F.R. § 3.1000(d)(5). 

In sum, the Board finds that basic eligibility to receive VA accrued benefits is not warranted by law. 

The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Service Connection for the Cause of the Veteran's Death

The Appellant seeks to establish her entitlement to service connection for the cause of the Veteran's death.  

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995). 

In cases of service connection for the cause of the death of the veteran, the first requirement of a current disorder will always have been met - i.e., the current disorder being the disorder that caused the veteran to die.  However, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

To grant service connection for the cause of the veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).
The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

Notwithstanding, an appellant is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Here, the Veteran died in January 2014.  The death certificate lists the primary causes of death as cardiopulmonary arrest, post-operative pneumonia, and dysphagia.  

At the time of his death, the Veteran was service-connected for chronic degenerative arthritis of the lumbar spine rated as 40 percent disabling; tinnitus rated as 10 percent disabling; and, residual fracture of the left great toe rated zero percent disabling.

Prior to his death, in April 2002, the Veteran underwent a private orthopedic evaluation.  The examination report shows that the Veteran was unable to walk on either heels or his toes because of difficulty with pain and incoordination.  He had difficulty getting up onto the examination table and he had difficulty getting up from his chair.  He was very slow with movement.  The Veteran reported trouble standing and getting out of bed which was associated with his low back disability.

In January 10, 2014, the Veteran sustained a fall at his home.  He was transported to the VA Medical Center and underwent a right hip hemiarthroplasty.  The operative report indicated no immediate complications from the surgery.  However, the Veteran worsened post-operatively.  A chest X-ray indicated pneumonia, which was not present on admission.  Medical records show that the pneumonia was likely secondary to post-operative pneumonia.  The Veteran was treated, but passed away on January 19, 2014.

On January 12, 2015, A.C., a private registered nurse, provided a medical opinion.  After reviewing the record, she opined that it was at least as likely as not that the Veteran's service-connected back disability causally contributed to his death.  She elaborated that a Center for Disease Control (CDC) study showed that older adults with arthritis had a greater chance of falling or having a fall injury.  The Veteran's service-connected back disability was casually related to his fall that ultimately caused his death.  She acknowledged that that the Veteran sustained a stroke in April 2013 and was plagued with dementia.  He also had a history of right eye blindness and diabetic peripheral neuropathy.  A.C. stated that it was impossible to determine with medical certainty which of the Veteran's risk factors for falls was the primary cause.  However, A.C. found that it was at least as likely as not that the Veteran's service-connected back disability contributed to his fall.  His back disability caused pain and gait and balance instabilities.

In March 2015, VA obtained a medical opinion.  The VA examiner opined that it was less likely than not that the Veteran's death was proximately due to or the result of the Veteran's service-connected condition.  She asserted that after a review of the medical records there was no evidence to support or suggest that the Veteran's service-connected back disability contributed substantially or materially to his death from a fall resulting in a hip fracture with subsequent hospital acquired pneumonia.  The VA examiner explained that the Veteran was elderly and frail due to a failure to thrive at the time of his fall.  He had a long history of chronic dizziness upon standing and he had residual weakness following a presumed stroke, which required a cane for ambulation.  Prior to the presumed stroke, the Veteran was noted to have a normal gait and required no assistive devices.  

The Board finds that the private opinion is more probative than the VA medical opinion.  The private opinion was based upon a detailed longitudinal review of the complaints of back pain and a review of the relevant medical literature.  The VA medical opinion did not address the CDC study referred to in the private opinion or medical records prior to the Veteran's stroke that showed the back disability made sitting and getting up difficult.  

Accordingly, for the reasons and bases stated above, the Board concludes that the medical evidence is at least in equipoise as to whether the Veteran's service-connected back disability caused and/or contributed to the cause of his death.  Therefore, in affording the benefit of the doubt, the Appellant's claim of entitlement to service connection for the cause of the Veteran's death is granted.  


ORDER

The claim for accrued benefits must be denied by law. 

Service connection for the cause of the Veteran's death is granted. 


REMAND

The Appellant seeks entitlement to a death pension.  A death pension is available to the "surviving spouse" of a veteran because of his or her nonservice-connected death, as long as the veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.3(b)(4) (2015).  

A threshold consideration for entitlement to any type of death pension is that the veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.3(b)(4).  In the present case, as discussed above, benefits have been granted based upon the award of service connection for the cause of the Veteran's death.  The grant of benefits for cause of the Veterans death (most often) provides the greater award.  See 38 U.S.C.A. §§ 1311, 1541 (West 2014).  However, effective November 2, 1994, a surviving spouse who is receiving DIC benefits may elect to receive death pension instead of DIC compensation.  38 U.S.C.A. § 1317 (West 2014); 38 C.F.R. § 3.5(c) (2015); see M21-1MR III.v.4.F.  

To date, as Dependency and Indemnity Compensation (DIC) benefits were granted in this decision, based upon service connection for the cause of the Veteran's death, the Appellant has not been afforded the opportunity to choose between her DIC benefits and a death pension benefit.  As both claims are on appeal, the Board finds that the Appellant must be sent a letter notifying her of the grant of DIC (in accordance with this decision) and asking her if she would prefer to receive death pension benefits instead of her awarded DIC benefits.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Appellant and her representative a letter notifying them of the grant of DIC (in accordance with this decision) and asking if the Appellant would prefer to receive death pension benefits instead of her awarded DIC benefits.  Afford them an opportunity to respond.

2.  After completion of the above and if the claim remains denied, issue a Supplemental Statement of the Case (SSOC) and afford the Appellant and her representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


